Citation Nr: 1826043	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-16 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether an overpayment of Montgomery GI Bill-Selected Reserve (Chapter 1606 or MGIB-SR) benefits in the amount of $4,516.31 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of MGIB-SR benefits in the calculated amount of $4,516.31.


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The appellant was a member of the United States Army Reserve from December 2009 to October 2011.  He had a period of active duty for training from April 2010 to September 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 
The Board remanded the case for further development in November 2015.  That development was completed, and the case has since been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The MGIB-SR benefits overpayment of $4,516.31 was created when VA terminated benefits in November 2012 and determined that the appellant was not eligible for benefits that were received between October 15, 2011, and November 1, 2012.

2.  The appellant was at fault in the creation of his debt because he failed to inform VA of his discharge from the Selective Reserves, despite his knowledge that his MGIB-SR benefits would terminate upon discharge.

3.  The indebtedness at issue did not result from fraud, misrepresentation, or bad faith on the part of the appellant.

4.  Recovery of the overpayment of MGIB-SR benefits in the calculated amount of $4,516.31 does not violate the principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  An overpayment of MGIB-SR educational assistance in the amount of $4,516.31 was properly created, and the debt is valid.  38 U.S.C. § 5112 (2012); 38 C.F.R. 
§ 3.500 (2017).

2.  The criteria for waiver of recovery of the overpayment of MGIB-SR benefits in the amount of $4,516.31 are not met.  38 U.S.C. §§ 5110, 5112, 5302(a) (2012); 38 C.F.R. §§ 1.962, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's notification and assistance duties are not applicable in this case, given the nature of the issue on appeal.  See Barger v. Principi, 16 Vet. App. 132, 138   (2002) (holding that the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).  Rather, the statute pertaining to waiver claims contains its own notice provisions and requires that a payee be notified of his or her right to apply for a waiver and a description of the procedures for submitting the application.  38 U.S.C. § 5302 (a) (2012); 38 C.F.R. § 1.911 (2017).  The appellant has not alleged that VA has not fully complied with these notice requirements. 


Validity of Overpayment

The appellant has contended that he was eligible for MGIB-SR benefits from the period between October 15, 2011, and November 1, 2012, because he had separated from the Selective Reserves due to a disability.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.962 (2017).

For the Board to determine that the overpayment at issue herein was not properly created, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C. § 5112 (b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

Educational benefits are available to members of the Selected Reserves under 10 U.S.C. § 1606.  The Reserve components determine who is eligible for the program. VA's role is to make the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school by providing educational assistance for approved programs of education or training.  It is the first such program that does not require active service in the armed forces to qualify.  
38 C.F.R. §§ 21.7520, 21.7540.

The MGIB-SR program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard and the Army and Air National Guard.  38 C.F.R. § 21.7520.  It was established to encourage membership in units of the Selected Reserve of the Ready Reserve.  10 U.S.C.A. § 16131(a).  The Reserve components decide who is eligible for the program, and VA makes the payments for the program.  38 C.F.R. § 21.7540.

Eligibility requires a reservist who is not a Reserve officer to (1) enlist, reenlist, or extend an enlistment in the reserves for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension (2) complete his or her initial period of active duty for training, (3) be participating satisfactorily in the Selected Reserve, and (4) not have elected to have his or her Reserve time credited toward establishing eligibility for benefits provided under 38 U.S.C. Chapter 30.  38 C.F.R. 
§ 21.7540(a). 

A reservist's eligibility expires the earlier of the following dates: (1) the last day of the 14 year period beginning on the date that reservist becomes eligible for educational assistance, or (2) the date of separation from the Selected Reserve.  
38 U.S.C. § 16133(a); 38 C.F.R. § 21.7550(a).  The reservist may still use the full 14 years if he or she leaves the Selected Reserve because of a disability that was not the result of misconduct.  38 C.F.R. § 21.7550(d).  Additionally, benefits may be extended when a reservist is called to active duty under Title 10 for the period of the period of active duty plus four months.  38 C.F.R. § 21.7550(b).  A reservist's eligibility may be resumed after Reserve duty status ends if the individual returns to the Selected Reserve within one year.  38 U.S.C.A. § 3012.

According to the Army, a reservist's benefits terminate when he or she is declared an unsatisfactory participant.  Reservists are only allowed one voluntary transfer from the Selected Reserve to the IRR, Standby Reserve, or Retired Reserve, but must return to the Selected Reserve within one year unless they are on a religious missionary obligation for up to three years.  Chapter 1606 benefits also terminate if a reservist is separated from the Selected Reserve for any reason other than disability.  An individual must be a member of the Selected Reserve in order to be eligible for benefits under this chapter.

In this case, the appellant was in receipt of Chapter 1606 benefits until November 2012, when VA informed him that his benefits would be terminated due to Department of Defense (DOD) records showing that he was no longer eligible for such benefits because he had been discharged from service.  VA terminated the benefits effective October 15, 2011, based on DOD records indicating that the appellant was no longer a member of the Selective Reserves as of that date.  As a result, an overpayment was created in the amount of $4,516.31, for benefits that had been provided to the appellant from October 15, 2011, to November 1, 2012.

In December 2009, the appellant had signed a statement of understanding regarding the obligation and eligibility requirements under the MGIB-SR.  The form noted that entitlement to educational assistance would be terminated if the appellant was discharged or separated from the Selective Reserves, barring certain exceptions. 

In January 2012, the appellant submitted a request for waiver of the overpayment amount.  In a letter received by VA in June 2013, he indicated that he received an honorable discharge in the fall of 2011, but continued to take classes because he was unware that his MGIB-SR benefits had ceased.  The appellant also admitted that he "was in error for thinking that his GI Bill benefits continued after discharge."

In a September 2013 decision, the appellant was denied a waiver of the overpayment amount.  He submitted a notice of disagreement with the decision, indicating that he was separated from the Selective Reserves for a disability due to no fault of his own.  He further indicated that his unit administrator told him that he would be eligible for benefits.  The appellant did not provide any details as to the disability that caused his separation from the Selective Reserves.

In February 2014 correspondence, DOD noted that the appellant was not eligible for MGIB-SR benefits and that benefits had terminated when he was discharged from the Army Reserves in October 2011.  DOD also noted that the appellant had no disability.

Pursuant to the Board's November 2015 remand directives, the RO also attempted to obtain records of any disability from various sources, including the Defense Personnel Records Information Retrieval System (DPRIS) and the Records Management Center (RMC).  No such records were located.  DOD submitted correspondence in February 2017 indicating that there was no change in their last response that the appellant did not have a disability.  The appellant was also requested to provide a copy of his service records; however, no response was received.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the overpayment of MGIB-SR benefits was properly created.  

Initially, the Board finds that the appellant was discharged from the Selective Reserves on October 15, 2011, which the appellant does not seem to dispute.  The Board also finds that the evidence does not show that the appellant was discharged due to a disability.  As such, his benefits should have been terminated effective October 15, 2011, and he was not entitled to any benefits awarded after that date.

While the appellant has contended that he was discharged due to a disability, there were no records found that document any type of disability.  In fact, even in the notice of disagreement provided by the appellant, he does not provide any details regarding his claimed disability.  Furthermore, in his June 2013 statement, the appellant does not mention any disability and admitted that he was in error for thinking that his benefits would continue after discharge.

The appellant has also contended that his unit administrator had told him that he was eligible to continue receiving benefits after his discharge.  Under 38 U.S.C. § 5112 (b)(10), the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment. See also 38 C.F.R. § 3.500(b)(2).  In other words, "when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award." Erickson v. West, 13 Vet. App. 495, 499 (2000).  The Board notes, however, that sole administrative error may be found to occur only in cases where a claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, such error contemplates that neither the claimant's actions nor his or her failure to act contributed to the erroneous award.  38 U.S.C. 
§ 5112 (b)(10); 38 C.F.R. § 3.500(b)(2).  

In this case, the record shows that the appellant signed a statement of understanding, which noted that MGIB-SR benefits would terminate upon discharge from the Selective Reserves.  In his June 2013 statement, the appellant also admitted that he was aware that he had been discharged from the Selective Reserves in October 2011.  Thus, even if the appellant was told by an administrator that his benefits would continue, he should have been aware, based on his review of the statement of understanding, that his benefits would have been terminated upon his discharge.

Based on the foregoing, the Board finds that the Veteran knew or should have known that he would not be entitled to MGIB-SR benefits after his discharge from the Selective Reserves.  Morris v. Derwinski, 1 Vet. App. 261 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947) (holding that all persons dealing with the federal government are charged with knowledge of federal statutes and lawfully promulgated agency regulations)).

In addition, although it is clear that MGIB-SR benefits were erroneously paid from October 15, 2011, to November 1, 2012, the record shows that the appellant continued to accept the payments when he was under an obligation to correct the error.  Thus, because the appellant did not inform VA that he was discharged from the Selective Reserves, he contributed to the creation of the overpayment.

Thus, the Board concludes that the Veteran's failure to act contributed to the creation of the overpayment at issue.  Under these circumstances, the Board must find that the overpayment at issue in this case was not due to sole administrative error.  38 U.S.C. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see also Dent v. McDonald, 27 Vet. App. 362, 380 (2015) (noting that "[a]n error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is 'based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge.'").  In Dent, the United States Court of Appeals for Veterans Claims (Court) discussed an earlier validity of the debt case, Jordan v. Brown, 10 Vet. App. 171(1997).  The Court noted that, in the Jordan case, it was noted that, even though the beneficiary took the required affirmative step of notifying VA of her remarriage, she was still partially at fault for the creation of the debt because she was charged with knowing the rules governing the compensation she received, and she cashed the checks that were subsequently sent to her.  The Court also noted that, although the appellant in the Dent case was not specifically instructed to return any pension checks should his income increase, that was the logical action to take to avoid an overpayment.  27 Vet. App. at 381-82; see also Jordan, 10 Vet. App. at 174 (indicating that, although it appeared that VA was on constructive notice that appellant may have remarried and that further investigation as to the appellant's marital status "may have averted the instant situation, nevertheless, such VA error does not excuse the continued acceptance" payments where the appellant was in receipt of the rules governing such compensation).

Based on the foregoing, the Board concludes that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  As the weight of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the appeal is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Waiver 

The appellant's request for a waiver was denied in a September 2013 decision.  The Committee on Waivers and Compromises (Committee) determined that the appellant was at fault in the creation of the debt, as he failed to notify VA that he was discharged from the Selective Reserves. The Committee also determined that nonpayment of the debt would result in unfair enrichment at the expense of the government.  The appellant has contended that a waiver is appropriate in this case because repayment of the debt would cause undue financial hardship.

The appellant requested a waiver of recovery of the overpayment within 180 days of receiving notification of the indebtedness.  As he filed a timely application for waiver of this overpayment, he meets the basic eligibility requirements for waiver of recovery of his VA indebtedness.  The Board will thus proceed to adjudicate the claim on the merits.  38 U.S.C. § 5302 (a); 38 C.F.R. § 1.963(b)(2).

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C. § 5302; 38 C.F.R. § 1.965(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965 (a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In the September 2013 decision, the Committee determined that the facts of the case did not reveal the presence of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment of MGIB-SR benefits.  Although the appellant did not inform VA of his discharge from the Selective Reserves in October 2011, the presence of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment of VA benefits has not been shown.  Therefore, there are no mandatory bars to a waiver in this case.

Thus, the remaining question before the Board is whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965 (a); Ridings v. Brown, 6 Vet. App. 544 (1994).  In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the appellant was at fault in the creation of the overpayment.  38 C.F.R. § 1.965(a)(1). In this case, the appellant was at fault in the creation of the overpayment by virtue of his failure to promptly inform VA of his discharge from the Selective Reserves.  In his April 2013 letter submitted in support of his waiver, the appellant admitted that he had been discharged in the fall of 2011, but still continued to take classes.  He also signed a statement of understanding, which clearly noted that MGIB-SR benefits would terminate after discharge from the Selective Reserves.  Furthermore, as discussed in detail above, the record does not contain any evidence, apart from the appellant's statements, that he was discharged due to a disability.  Accordingly, the appellant was at fault in the creation of his debt because he failed to inform VA of his discharge from service.

The second element to consider is the balancing of faults and the weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Board finds that VA is not at fault in this case.  As previously discussed, the appellant signed a statement of understanding, which noted that MGIB-SR benefits would terminate upon discharge from the Selective Reserves.  Although VA had awarded MGIB-SR benefits from October 2011 to November 2012, VA did not have knowledge that the appellant was discharged from the Selective Reserves until November 2012, at which time VA ceased providing those benefits.  DOD did not provide VA with timely notification of the appellant's discharge, nor did the appellant.  Hence, VA bears no fault, and the entirety of fault lies with the appellant.

The next question for consideration is whether collection of the debt would cause the appellant undue financial hardship.  Undue hardship is described as "[w]hether collection would deprive debtor or family of basic necessities."  38 C.F.R. § 1.965(a)(3).  In the present case, the appellant submitted a VA Form 5655 (Financial Status Reports) in January 2013 in which he indicated that his monthly income approximated $2,616 for both himself and his wife.  His estimated monthly expenses totaled $3,222.  His assets totaled $724, which included two automobiles.  Other debts included medical bills totaling $1,052.  In December 2010, the appellant was discharged from bankruptcy.  In his June 2013 statement, he indicated that he was unemployed, after his employer had cut back on his hours while he was completing active duty training, and that he had to rely on his wife's income for household expenses.  Although the appellant's expenses exceeded his income, he did not provide any supporting evidence documenting the accuracy of these expenses.  Nor did he submit any documentation of his bankruptcy and his other debts.  Furthermore, the Veteran has not submitted any evidence documenting his attempts to secure employment or any updated information regarding his current employment status.  Thus, while some financial hardship exists in this case, it is unclear from the record whether the collection of the debt owed would deprive him of the basic necessities of life.

The fourth element concerns whether recovery of the overpayment would defeat the purpose for which the benefit was intended.  38 C.F.R. § 1.965(a)(4). The appellant was awarded additional MGIB-SR benefits for assistance in obtaining training or higher education.  In his June 2013 letter, the appellant contends that he used the MGIB-SR benefits in order to finish schooling so he could obtain full-time employment.  The MGIB-SR program was created to encourage membership in the Selective Reserves.  10 U.S.C. § 16131(a).  Given that the appellant was no longer a member of the Selective Reserves, allowing him to receive benefits from the MGIB-SR program to which he was not entitled to receive would go against the purpose of encouraging membership in the Selective Reserves.  Thus, recovery of the overpayment would not defeat the purpose of encouraging membership in the Selective Reserve; rather, recovery would bolster the purpose because it would incentivize maintaining membership in an effort to continue receiving educational assistance.

The fifth element involves unjust enrichment - the concept that failure to make restitution would result in unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this case, for the reasons explained above, the appellant received MGIB-SR benefits to which he was not legally entitled.  The failure of the Government to insist on its right to repayment of this debt would result in the appellant's unjust enrichment at the expense of the taxpayer.

The final element to be considered is whether reliance on VA benefits resulted in the appellant relinquishing a valuable right or incurring a legal obligation.  
38 C.F.R. § 1.965(a)(6).  The appellant has not claimed that he incurred any legal obligation in reliance on receipt of the educational benefits at issue here, nor is there any evidence that he did.  He has contended that, once he started working part-time at his former job in order to attend school, his hours were cut back until he no longer had a job.  However, as noted above, the appellant has not provided any evidence that he is unable to secure other employment or indicated his current employment status.  Thus, the evidence does not support a finding that the appellant's reliance on MGIB-SR benefits resulted in him relinquishing a valuable right or even employment.

After carefully weighing all relevant factors set forth above, and considering the benefit of the doubt doctrine set forth in 38 U.S.C. § 5107, the Board finds that recovery of the VA compensation indebtedness in the calculated amount of $4,516.31 does not violate the principles of equity and good conscience.  As discussed above, the fault in the creation of the debt lies with the appellant and not VA, and financial hardship has not been established based on the information provided by the appellant.  Moreover, recovery of the overpayment would not defeat the purpose for which the benefit was intended, and the appellant would be unjustly enriched by VA's failure to recover this debt.  Additionally, the appellant's reliance on VA benefits did not result in him relinquishing a valuable right or incurring a legal obligation.  Under such circumstances, the Board concludes that recovery of the overpayment would not be against equity and good conscience, and the request for waiver must be denied.  38 U.S.C. § 5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

The overpayment of MGIB-SR benefits in the calculated amount of $4,516.31 is valid.

Entitlement to waiver of recovery of overpayment of MGIB-SR benefits in the calculated amount of $4,516.31 is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


